DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 10 November 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings, Specification & Claims are withdrawn; &
Claims 1-5 & 7-15 are pending for review.
  Examiner’s Amendment
Examiner requested authorization for an Examiner’s Amendment in a telephone interview with Attorney Carlo J. Spagnolo on 28 January 2022 but was unable to secure the authorization in the available timeframe.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Chang, DE #9106422
[Chang ('422)]

-
Dingler, US #6045205
[Dingler ('250)]

-
Jenkins, US #4359250
[Jenkins ('205)]

-
Chivers, US #10,436,513
[Chivers ('513)]


~ 35 USC § 102 & 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Dingler ('205).
In Re Claims 1 & 7, Dingler ('205) discloses:
Cl. 1: An appliance (Dishwasher #10) comprising:
at least one vertical support column (Comprising at least one of Legs #30, 32); and
a base rail positioned below the at least one vertical support column (Side Rail #38),
wherein the at least one vertical support column includes an elongated bead that extends along a first wall of the at least one vertical support column (Angle formed by 1st Wall / Face #50, Side #52), the elongated bead comprising a recess formed in the first wall (The bead / angle of the first side is recessed within Wall #50), and
wherein the bead narrows in width above a bottom end of the at least one vertical support column (At least Fig. 4, 5: Both Face #50, Side #52 narrows from the top to bottom ends of each);
With respect to “the at least one vertical support column being configured to support a load introduced via at least one component fastened within the bead”, a support column, by definition, is configured to support a load attached thereto.  Also, this recitation is considered by Examiner to be functional language.  It has been held that the recitation that an element is “adapted to” or 
Cl. 7: the at least one vertical support column is formed from an edge portion of a side panel of the appliance bent onto itself (Face #50 forms a side face of Appliance #10).

Claims 8 & 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chivers ('513).
In Re Claims 8 & 12, Chivers ('513) discloses:
Cl. 8: An appliance (Oven #10) comprising:
a linearly extending base rail (Fig. 8, 9: Rails of Base Frame #93) having opposing first and second ends (Each side rail has opposing first & second ends);
a first pocket provided in the first end of the base rail, a second pocket provided in the second end of the base rail (Sockets #95 at each corner of Frame #93);
a first vertical support column having a bottom end positioned within the first pocket; and a second vertical support column having a bottom end positioned within the second pocket (Each Vertical Member #96).
Cl. 12: wherein each of the first and second vertical support columns is substantially hollow (Col. 6, Ln. 64-Col. 7, Ln. 5: Members #96 are “made from square, steel tubing”, i.e. hollow tubes).

Claims 2-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Dingler ('205) as applied to claim 1 above, in view of Chang ('422).
In Re Claim 2, Dingler ('205) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the base rail includes a first pocket and wherein the bottom end of a first vertical support column is positioned within the first pocket.
With respect to, Chang ('422) discloses from the same Appliance Frame Construction field of endeavor as applicant's invention, to utilize a pocket-type mounting means for securing vertical support rails to base rails in an appliance (See Claim 15 above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the mounting means of Chang ('422) into the system of apparats lf Dingler ('205) for the purpose of providing a suitable, and stable, alternative mounting means for the various brackets of the appliance.
In Re Claims 3 & 4, Dingler ('205) in view of Chang ('422) discloses:
Cl. 3: wherein the base rail includes a second pocket wherein the bottom end of a second vertical support column is positioned within the second pocket (Dingler ('205) discloses a second of Front Leg #30, Rear Leg #32, which would be positioned & supported as the first vertical support).
Cl. 4: wherein the first pocket includes an embossed perimeter (Chang ('422): Base Plate #7 includes “embossed pockets” comprising the mounting surfaces surrounded by the vertical walls of Plate #7 & the outer vertical wall of each Foot #71).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Dingler ('205) as applied to claim 1 above, in view of Jenkins ('205).
In Re Claim 5, with respect to “wherein the base rail includes at least one adjustable foot extending through the base rail and wherein the at least one vertical support column is coupled to the base rail at a position inwardly with respect to the at least one adjustable foot”, Dingler ('205) appears to show adjustable feet (Fig. 2) but is silent on the feet.
Nevertheless, Jenkins ('205) discloses from the same Appliance Frame Construction field of endeavor as applicant's invention, the use of adjustable feet (Feet #110) mounted to bottom rails (Supports 92) of an appliance (Dishwasher #10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the feet of Jenkins ('205) into the system of Dingler ('205) for the purpose of providing a means for leveling the appliance by compensating for an uneven surface (Col. 5, Ln. 19-24).

Claims 15 & 17-20 are rejected under 35 U.S.C. § 103(a) as being anticipated by Chang ('422) in view of Chivers ('513)
In Re Claims 15 & 17-20, Chang ('422) discloses (See machine translation, attached):
Cl. 15: An oven (At least Para. 5) comprising:
a plurality of vertical support columns (Rods #2), the plurality of vertical support columns comprising first, second, third, and fourth vertical support columns (Fig. 1: One Rod #2 at each of the four corners of the oven), the first and second vertical support columns positioned at a front portion of the oven and the third and fourth vertical support columns positioned at a rear portion of the oven (Fig. 1);
a first elongated bead recessed within a wall of the first vertical support column and a second elongated bead recessed within a wall of the second vertical support column (Groove #24); and
a plurality of feet configured to support the oven on a surface, wherein each foot of the plurality of feet is offset outwardly from a respective adjacent vertical support column of the plurality of vertical support columns with respect to a center of the oven (Each of Buffer Foot #71 positioned at each corner of the oven).
With the possible exception of each foot is offset from the columns.
Nevertheless, Chivers ('513) discloses from the same Appliance field of endeavor as applicant's invention, an appliance (Oven #10) comprising base rails (Rails of Base Frame #92), vertical support columns (Frame Members #96) & feet (Casters #94), the feet offset from the vertical columns (At least Fig. 8, 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to offset the feet of Chang ('422) as taught by Chivers ('513) for the purpose of increasing the stability of the appliance.
Cl. 17: further comprising a plurality of base rails configured to support the plurality of vertical support columns (Each of the four sides between the mounting corners of Base Plate #7).
Cl. 18: wherein at least one of the plurality of base rails includes an embossed pocket configured to receive a bottom end of one of the plurality of vertical support columns (Base Plate #7 includes “embossed pockets” comprising the mounting surfaces surrounded by the vertical walls of Plate #7 & the outer vertical wall of each Foot #71).
Cl. 19: further comprising a front base rail, a rear base rail, and first and second opposed side base rails (The edges of Base Plate #7 comprises front, back & side edges / rails).
Cl. 20: wherein a first foot secures the front base rail to the first side base rail, a second foot secures the first side base rail to the rear base rail, a third foot secures the rear base rail to the second side base rail, and a fourth foot secures the second side base rail to the front base rail (At least Fig. 1).

Claims 9 & 11 are rejected under 35 U.S.C. § 103(a) as being anticipated by Chivers ('513) as applied to claim 8 above, in view of Jenkins ('250).
In Re Claim 9, Chivers ('513) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein each of the first vertical support column and the second vertical support column includes a respective elongated bead extending from a top portion of the vertical support column to a bottom portion of the vertical support column.
Nevertheless, Jenkins ('250) discloses from the same Appliance field of endeavor as applicant's invention, an appliance (The dishwasher of Fig. 1) comprising a frame assembly (Comprising Support Members #92, Legs #64, etc.), at least a portion of the frame assembly comprising “beads” (Support Member #92, including Vertical Support Portions #100, comprises a “bead”, the U-channel of each leg).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the frame of Chivers ('513) with a “bead” as taught by Jenkins ('250) for the purpose of reducing material costs while maintaining appropriate rigidity of the legs, & as an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the bead solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the appliance of Chivers ('513) would function equally well in either configuration.

In Re Claim 11, Jenkins ('250) further discloses: wherein each elongated bead is recessed within a face of the respective vertical support column (The U-channel is recessed in Support #92)

With respect to Claims 10 & 16:
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Chivers ('513) in view of Jenkins ('250) as applied to claim 9 above; &
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Chang ('422) in view of Chivers ('513) as applied to claim 15 above.
In Re Claims 10 & 15, with respect to “wherein each elongated bead narrows in width towards the bottom end of the respective vertical support column and terminates prior to reaching the bottom end” & “wherein a width of the recessed portion of each of the first elongated bead and the second elongated bead narrows towards a bottom end of the corresponding vertical support column”, the configuration of the bead &/or recess would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that either of the bead & recessed portion narrowing towards the bottom solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the appliance of each of Jenkins ('205) & Chang ('422) would function equally well in either configuration.

Claims 13 & 14 are rejected under 35 U.S.C. § 103(a) as being anticipated by Chivers ('513) as applied to claim 8 above.
In Re Claim 13, with respect to “wherein each of the first and second vertical support columns is materially integral with a side panel of the appliance”, the addition, or mounting, of side panels to the trolley of Chivers ('513) would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, as indicated by the use of side panels mounted to a frame assembly on other components of the appliance (Panels #40 mounted to Frame Assembly #33, 43), since the applicant has not disclosed that the bead solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the appliance of Chivers ('513) would function equally well in either configuration.
In Re Claim 14, Chivers ('513) discloses: The appliance of claim 13, wherein the first vertical support column is positioned at a first side panel and wherein the second vertical support column is positioned at an opposed second side panel (Fig. 8, 9).
Response to Arguments
Applicant's arguments filed 10 November 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.  Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762